DETAILED ACTION
It would be of great assistance to the Office if all incoming papers pertaining to a filed application carried the following items: 
1.	Application number (checked for accuracy, including series code and serial no.).
2.	Group art unit number (copied from most recent Office communication).
3.	Filing date.
4.	Name of the examiner who prepared the most recent Office action.
5.	Title of invention.
6.	Confirmation number (See MPEP § 503).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 objected to because of the following informalities:  the word “fist” in line 3 of the claim should be changed to -- first.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 – 4, 11 and 14  – 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 – 12 and 25 – 30 of U.S. Patent No. 11,158,260. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 1 of Instant Application
 Claim 9 of U.S. Patent No. 11,158,260.
A display apparatus comprising a demultiplexing circuit portion that sequentially supplies data signals supplied from a data driving circuit to at least two data lines, the demultiplexing circuit portion comprising: 
a switching portion that sequentially supplies the data signals to the at least two data lines based on a voltage of a control line; 
a voltage controller that controls charges the voltage of the control line in response to a first time-division control signal; 
and a voltage discharge portion that discharges the voltage of the control line to a first level of the first time-division control signal in response to the first time-division control signal, wherein 








the voltage discharge portion includes a second transistor turned on based on a voltage of a discharge node controlled by the first time-division control signal and discharges the voltage of the control line to the first level of the first time-division control signal.
A display apparatus comprising a demultiplexing circuit portion that sequentially supplies data signals supplied from a data driving circuit to at least two data lines, the demultiplexing circuit portion comprising: 
a switching portion that sequentially supplies the data signals to the at least two data lines based on a voltage of a control line; 
a voltage controller that charges the voltage of the control line in response to a first time-division control signal; 
and a voltage discharge portion that discharges the voltage of the control line to a first level of the first time-division control signal in response to a second time-division control signal.
wherein 
the voltage controller includes a first transistor turned on based on a second level of the first time-division control signal and supplies the second level of the first time-division control signal to the control line, 
wherein 
the voltage discharge portion includes a second transistor turned on based on a voltage of a discharge node controlled by the first time-division control signal and discharges the control line.
Claim 9 of U.S. Patent No. 11,158,260 differs from that of claim 1 of instant application in that it discloses additional limitations, however, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify claim 9 of U.S. Patent No. 11,158,260.by removing additional libations wherein such modification would have only required a routine skill.


Claim 2 is similarly rejected over claim 10 of U.S. Patent No. 11,158,260.
Claim 3 is similarly rejected over claim 11 of U.S. Patent No. 11,158,260.
Claim 4 is similarly rejected over claim 12 of U.S. Patent No. 11,158,260.
Claim 11 is similarly rejected over claim 9 of U.S. Patent No. 11,158,260.


Claim 14 of Instant Application
Claim 25 U.S. Patent No. 11,158,260.
A display apparatus comprising: 
n data lines; 
a demultiplexing circuit portion connected to first to ith (i is a natural number of 2 or more) control lines and connected to the n data lines; 
and a data driving circuit having first to n/ith output channels connected to the demultiplexing circuit portion, wherein 
the demultiplexing circuit portion comprising: 
56PATENT ATTORNEY DOCKET NO.: 085246-703444 (F19-0225US002C1) a voltage controller that controls voltages of the first to ith control lines in response to first to ith time-division control signals; 
a switching portion that sequentially supplies data signals supplied from the first to n/ith output channels to the n data lines based on the voltages of the first to ith control lines; 
and a voltage discharge portion that discharges the voltages of the first to ith control lines in response to the first to ith time-division control signals, wherein: 

the voltage controller includes two first transistors connected to each of both ends of a kth control line and turned on based on a kth (k is a natural number of 1 to i-1) time-division control signal and supplies the kth time-division control signal to the kth control line, and the voltage discharge portion includes two second transistors connected to each of both ends of the kth control line and turned on based on a voltage of a discharge node controlled by the kth time-division control signal, discharging the voltage of the kth control line to a first level of the kth time-division control signal.
A display apparatus comprising: 
n data lines; 
a demultiplexing circuit portion connected to first to ith (i is a natural number of 2 or more) control lines and connected to the n data lines; 
and a data driving circuit having first to n/ith output channels connected to the demultiplexing circuit portion, wherein 
the demultiplexing circuit portion comprising: 
a voltage controller that controls voltages of the first to ith control lines in response to first to ith time-division control signals; 
a switching portion that sequentially supplies data signals supplied from the first to n/ith output channels to the n data lines based on the voltages of the first to ith control lines; 
and a voltage discharge portion that discharges the voltages of the first to ith control lines in response to the first to ith time-division control signals, wherein 

the voltage controller includes two first transistors connected to each of both ends of a kth control line and turned on based on a kth (k is a natural number of 1 to i−1) time-division control signal and supplies the kth time-division control signal to the kth control line, and the voltage discharge portion includes two second transistors connected to each of both ends of the kth control line and turned on based on a voltage of a discharge node controlled by the kth time-division control signal, discharging the kth control line.
Claim 25 of U.S. Patent No. 11,158,260 does not explicitly disclose discharging the voltage of the kth control line to a first level of the kth time-division control signal. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to discharge the voltage on the control line to the low operating voltage of the circuit specifically using the first level of the kth time-division control signal, with motivation to reduce circuit complexity by minimizing the number of low voltage sources thus reducing the cost of the apparatus.


Claim 15 is similarly rejected over claim 26 of U.S. Patent No. 11,158,260.
Claim 16 is similarly rejected over claim 27 of U.S. Patent No. 11,158,260.
Claim 17 is similarly rejected over claim 28 of U.S. Patent No. 11,158,260.
Claim 18 is similarly rejected over claim 29 of U.S. Patent No. 11,158,260.
Claim 19 is similarly rejected over claim 30 of U.S. Patent No. 11,158,260.

Claim 9 and 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 of U.S. Patent No. 11,158,260 in view of Hao (US 2018/0301104). Although the claims at issue are not identical, they are not patentably distinct from each other because:

As to claim 9 (dependent on 1) and claim 10 (dependent on 9), claim 9 of U.S. Patent No. 11,158,260 discloses the display apparatus, but fails to explicitly disclose that the time-division control signal includes first to third time-division control signals sequentially supplied for one horizontal period, the first and second time-division control signals partially overlapping each other, and the second and third time-division control signals partially overlapping each other; and wherein the data driving circuit supplies first to third data signals respectively corresponding to the first to third time-division control signals to the demultiplexing circuit portion, and a first transition time period of each of the first to third data signals is delayed more than a first transition time period of each of the first to third time-division control signals.
In the same filed of endeavor, Hao discloses a display apparatus comprising a demultiplexer supplying signals to the data lines (figs. 3 and 4) wherein time-division control signal includes first to third time-division control signals sequentially supplied for one horizontal period (sequentially supplied time-divisional control signals SW1, SW2 and SW3 of fig. 4), the first and second time-division control signals partially overlapping each other (signal of SW1 and SW2 of fig. 4) , and the second and third time-division control signals partially overlapping each other (signal of SW2 and SW4 of fig. 4); wherein the data driving circuit supplies first to third data signals respectively (data on data bus of figs. 3 and 4) corresponding to the first to third time-division control signals to the demultiplexing circuit portion (signals SW1 – SW3 of fig. 4), and a first transition time period of each of the first to third data signals is delayed more than a first transition time period of each of the first to third time-division control signals (as shown in fig. 4, data for every period correspondent to SW1 to SW3 is delayed by 1 period).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of claim 9 of U.S. Patent No. 11,158,260 in view of teachings of Hao such that time-division control signals were sequentially supplied, with motivation to provide for functional DEMUX operation (Hao, [0007]).

Allowable Subject Matter
Claims 5 – 8 and 12 – 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 5, the Prior Art of record fails to disclose the display apparatus of claim 1, wherein the switching portion includes a third transistor turned on based on the voltage of the control line, wherein the third transistor comprising: a gate electrode disposed on a substrate and electrically connected to the control line; a gate insulating film disposed on the gate electrode; an oxide semiconductor layer disposed on the gate insulating film and partially overlapping the gate electrode; a source electrode disposed on the oxide semiconductor layer; and a drain electrode spaced apart from the source electrode on the oxide semiconductor layer. (Emphasis Added.)
As to claim 12, the Prior Art of record fails to disclose the display apparatus of claim 11, wherein the voltage controller further includes a capacitor for further increasing the voltage of the control line based on a second level of a first auxiliary signal partially overlapping the second level of the first time-division control signal. (Emphasis Added.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY BOLOTIN whose telephone number is (571)270-5873. The examiner can normally be reached M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY BOLOTIN/Primary Examiner, Art Unit 2623